Case 2:20-cr-00154-WSS Document 35 Filed 02/26/21 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

 

 

UNITED STATES OF AMERICA,
Plaintiff, Criminal No. 2:20-cr-154 - 1
v. : Hon. William S. Stickman IV
KURT COFANO,
Defendant.
MEMORANDUM OPINION

 

WILLIAM S. STICKMAN IV, United States District Judge

A grand jury sitting in the Western District of Pennsylvania returned a five count
Indictment against Defendant Kurt Cofano (“Cofano”) on July 14, 2020. Cofano is charged with
illegally possessing firearms and destructive devices in his vehicle and residence. (ECF No. 1).
Currently pending before the Court is Cofano’s Motion to Suppress. (ECF No. 31). Cofano has
not requested an evidentiary hearing. Briefing is complete, and an evidentiary hearing is
unnecessary for the Court’s resolution of the motion as the material facts are not disputed.’ For

the following reasons, the Court will deny Cofano’s motion.

 

' Rule 12(b)(3)(C) of the Federal Rules of Criminal Procedure permits defendants to file
“motions to suppress evidence” before trial, but evidentiary hearings on such motions are not
granted as a matter of course. To require a hearing, a suppression motion must raise “issues of
fact material to the resolution of the defendant's constitutional claim.” United States v. Voigt, 89
F.3d 1050, 1067 (3d Cir.1996). “A motion to suppress requires an evidentiary hearing only if the
motion is sufficiently specific, non-conjectural, and detailed to enable the court to conclude that
(1) the defendant has presented a colorable constitutional claim, and (2) there are disputed issues
of material fact that will affect the outcome of the motion to suppress.” United States v. Hines,
628 F.3d 101, 105 (3d Cir. 2010) (citations omitted). The United States Court of Appeals for the
Third Circuit has emphasized that “the procedure for a defendant who seeks an evidentiary
hearing on a suppression motion is to (1) state a colorable legal claim, (2) identify facts material
to that claim, (3) show why the facts are disputed, and then (4) request a hearing to resolve the

1
Case 2:20-cr-00154-WSS Document 35 Filed 02/26/21 Page 2 of 10

J. STANDARD OF REVIEW
The Fourth Amendment to the United States Constitution provides:
The right of the people to be secure in their persons, houses, papers, and effects,
against unreasonable searches and seizures, shall not be violated, and no Warrants
shall issue, but upon probable cause, supported by Oath or affirmation, and

particularly describing the place to be searched, and the persons or things to be
seized.

U.S. Const. Amend IV. “It is well settled that the Fourth Amendment applies to seizures made
for civil purposes, and the central inquiry is the same as in the criminal context-whether the
government’s conduct was reasonable under the circumstances.” Must v. West Hills Police
Dept., 126 F. App’x 539, 542 (3d Cir. 2005) (citing Doby v. DeCrescenzo, 171 F.3d 858 (3d Cir.
1999)). See also O'Connor vy. Ortega, 480 U.S. 709, 714-15 (1987).

The Third Circuit Court of Appeals has examined the constitutionality of an involuntary
examination conducted pursuant to section 7302(a)(1) of the Pennsylvania Mental Health
Procedures Act (“MHPA”), which authorizes the seizure of a mentally disabled person following
the issuance of a section 7302 warrant, and concluded that the statutory scheme set forth in
section 7302(a)(1) satisfies the requirements of the Fourth Amendment. 50 P.S. § 7302.
Consequently, it is not unreasonable to temporarily detain an individual who is dangerous to
himself or others. Doby, 171 F.3d at 871-72.

As reflected in the explicit language of the MHPA, the standard for evaluating the
validity of a section 7302 warrant is whether reasonable grounds exist to believe that a person is

severely mentally disabled and in need of immediate treatment:

 

dispute.” Jd. at 108. Here, Cofano has not requested a hearing. Additionally, the Court finds
that his motion does not raise a material fact or dispute the Government's version of events. For
purposes of evaluating and ruling upon Cofano’s motion, the Court can treat the events described
in the Whitehall Borough PD Incident Report (ECF No. 34-1) and the Application for
Involuntary Emergency Examination and Treatment (ECF No. 31-1) as true, and it will do so.
Case 2:20-cr-00154-WSS Document 35 Filed 02/26/21 Page 3 of 10

(a) Application for Examination.--Emergency examination may be undertaken at
a treatment facility upon the certification of a physician stating the need for such
examination; or upon a warrant issued by the county administrator authorizing
such examination; or without a warrant upon application by a physician or other
authorized person who has personally observed conduct showing the need for
such examination.

(1) Warrant for Emergency Examination.--Upon written application by a
physician or other responsible party setting forth facts constituting reasonable
grounds to believe a person is severely mentally disabled and in need of
immediate treatment, the county administrator may issue a warrant requiring
a person authorized by him, or any peace officer, to take such person to the
facility specified in the warrant.

50 P.S. § 7302(a)(1). Section 7301(a)(1) of the MHPA provides in pertinent part:

A person is severely mentally disabled when, as a result of mental illness, his
capacity to exercise self-control, judgment and discretion in the conduct of his
affairs and social relations or to care for his own personal needs is so lessened that
he poses a clear and present danger of harm to others or to himself.

50 P.S. § 7302(a)(1). Section 7301(b) sets out guidelines for the determination of when a “clear
and present danger” to self or others is present:
(b) Determination of Clear and Present Danger.—

(1) Clear and present danger to others shall be shown by establishing that

within the past 30 days the person has inflicted or attempted to inflict serious

bodily harm on another and that there is a reasonable probability that such

conduct will be repeated ...

(2) Clear and present danger to himself shall be shown by establishing that

within the past 30 days:
(i) the person has acted in such a manner as to evidence that he would be
unable, without care, supervision and the continued assistance of others, to
satisfy his need for nourishment, personal or medical care, shelter, or self-
protection and safety, and that there is a reasonable probability that death,
serious bodily injury or serious physical debilitation would ensue within
30 days unless adequate treatment were afforded under this act; or
(ii) the person has attempted suicide and that there is the reasonable
probability of suicide unless adequate treatment is afforded under this act.
For purposes of this subsection, a clear and present danger may be
demonstrated by the proof that the person has made threats to commit
suicide and has committed acts which are in furtherance of the threat to
commit suicide; or
Case 2:20-cr-00154-WSS Document 35 Filed 02/26/21 Page 4 of 10

(iii) the person has substantially mutilated himself or attempted to mutilate
himself substantially and that there is the reasonable probability of
mutilation unless adequate treatment is afforded under this act. For the
purposes of this subsection, a clear and present danger shall be established
by proof that the person has made threats to commit mutilation and has
committed acts which are in furtherance of the threat to commit
mutilation.
50 P.S. § 7301(b)(1),(2).

“The guiding inquiry must be whether, when viewing the surrounding facts and
circumstances, a reasonable person in the position of the applicant for a section 7302 warrant
could have concluded the person was severely mentally disabled and in need of immediate
treatment.” Jn re J.M., 726 A.2d 1041, 1049 (Pa. 1999). Reasonable grounds can be based on
information received from third parties, and the applicant need not be correct in their belief that
an individual is severely mentally ill and in need of treatment. Jd. (citations omitted).

Ii. FACTUAL BACKGROUND

The facts at issue as set forth in the Incident Report (ECF No. 34-1) and the Application
for Involuntary Emergency Examination and Treatment (ECF No. 31-1) are not disputed for
purposes of the suppression motion, and they are as follows.

A concerned citizen called the Whitehall Police Department (““WPD”) on July 9, 2020 at
11:46 a.m. about a possible bomb threat and spoke with WPD Sergeant Budd. The citizen
expressed “serious concerns about a former friend” —Cofano— who allegedly had developed a
methamphetamine addiction. The citizen described videos, text message exchanges and social
media posts by Cofano. The video and text messages were forwarded by the citizen to WPD. In
the messages, Cofano stated that “the Kurt you knew died a year ago. What remains is a demon

you don’t want anything to do with.” He encouraged “Kurt’s friends” to stay away “unless you |

want to be detained in Guantanamo bay and water boarded by the CIA for information.” If
Case 2:20-cr-00154-WSS Document 35 Filed 02/26/21 Page 5 of 10

people contacted his number, Cofano stated they “will be added to a list that the fbi will soon call
evidence.” Cofano expressed a desire to die (e.g. “I’ve felt the desire to die for many months
now.”; “I don’t think I’ll make it to my next birthday.”; “I have a feeling that my life is nearing
its end.”). He went on to state,

The only thing I need to do is go out doing as much good as I can, and that’s

going to be taking a stand against a corrupt government that controls the greatest

army ever built in the history of humanity. I’m going to show the world that there

was one mother fucker left in this nation that still believed “in the land of the free

and the home of the brave.” It may be the last heroic act this pathetic nation ever

witnesses.
Cofano also referenced being in a park and having a long drive — “4 fucking hours” — “back to
his old fucking house in Pittsburgh.” Cofano went on to state that “if my unemployment doesn’t
come in tomorrow, I’m going to drive to Harrisburg and kill everyone in the treasury department
and get gunned down by the police.” If his unemployment did come in, Cofano stated, “I’m
driving to D.C. to take out as many mother fuckers at the CIA headquarters as I can before ’m
gunned down.” Cofano also stated that “there’s multiple life sentences in the trunk of my car.”
Cofano mentioned “sleeping on the deck because there’s 5 fish tanks full of rotting fish in my
house. You have no idea how dark my life has become.”

The videos contained images of Cofano mixing what appeared to be chemicals into
explosives as well as using a flame-thrower.

The citizen stated that he wouldn’t “tread lightly” with Cofano who he described as being
extremely smart and heavily armed. Sergeant Budd then called the Pennsylvania State Police to
alert them of the situation with Cofano. He learned that WPD had confronted Cofano at his

residence approximately a month earlier — on June 2, 2020 — about threatening social media

posts. At that time, Cofano assured officers that he was only “venting.” The FBI was also
Case 2:20-cr-00154-WSS Document 35 Filed 02/26/21 Page 6 of 10

involved. Sergeant Budd relayed all the information he obtained to an FBI agent and an ATF
agent.

Sergeant Budd then contacted Resolve Crisis Network, spoke with “Frank,” and
requested a 302 Involuntary Emergency Examination and Treatment Warrant pursuant to the
MHPA. Frank referred him to the Allegheny County Department of Health and Human Services
delegate, Lindsay Gentino. Ms. Gentino electronically sent him a copy of a Section 302 MHPA
Warrant. Sergeant Budd completed the warrant. When detailing the specific behavior within the
last thirty days supporting his belief that Cofano was a clear and present danger to others,
Sergeant Budd wrote:

I received a video of [Defendant] apparently making a bomb and attempting to
detonate it ---------- sent me screen shots of texts talking about bomb videos he
put on social media. Texts state he is now a demon and other delusional thinking.
He reports he is making a list that the “FBI will use as evidence.” He is
threatening to kill everyone in the Treasury Department and “get gunned down by
police.” He also threatened to drive to DC and go to CIA headquarters to “take
out” as many people as he can. He reports life is “dark.” He stated “I won’t make
it to my birthday.” He stated “there are multiple life sentences in the trunk of my
car.” He stated he planned to rob a bank. Friend reports he is “heavily armed.” I
received a picture of a machine gun in his home. The state police talked to -----
who also confirmed he was heavily armed. ---- reports he is unpredictable and on
methamphetamines. In June the state police called and said [Defendant] made a
Youtube video threatening protesters. He reported he was going to go to the next
protest and do harm to protesters who looted or vandalized property. Police spoke
with [Defendant] and he confirmed making the video. He is known to the police
from several reports. ----------- reported suicidal texts in February. Reporting he
had several guns in his home. He was making suicidal and homicidal threats. He
has been arrested in the past for assault. We have also been involved when he
made suicidal statements to ------- . I don’t know his mental health history.

Sergeant Budd paper signed the warrant and faxed it to Ms. Gentino. The warrant was
electronically signed by Ms. Gentino at 2:16 p.m.
A regional BOLO was issued for Cofano at 3:03 p.m. within a 50 mile radius. After the

dissemination of the BOLO, Cofano’s vehicle was observed on State Route 19 at 3:18 pm. A
Case 2:20-cr-00154-WSS Document 35 Filed 02/26/21 Page 7 of 10

traffic stop was conducted at the 1100 block of Washington Road in the Mt. Lebanon suburb of
Pittsburgh. Cofano was taken into custody without incident at approximately 3:29 p.m. During
the inventory search of his vehicle, suspected bomb making materials were discovered. The
inventory search immediately ceased, and law enforcement officials obtained a search warrant
for the vehicle. Numerous items were then seized from Cofano’s vehicle.

Ti. ANALYSIS

The Court’s guiding inquiry as to a section 7302 warrant under the MHPA is whether,
when viewing the surrounding facts and circumstances, a reasonable person in the position of
Sergeant Budd could have concluded that Cofano was severely mentally disabled and in need of
immediate treatment. Notably, Sergeant Budd did not need to be correct in his belief that Cofano
was severely mentally disabled and in need of immediate treatment. The Court’s review of the
record compels the conclusion that Sergeant Budd had reasonable grounds to believe that Cofano
was mentally disabled and in need of immediate treatment, as required for a warrant to be issued
pursuant to section 7302 of the MHPA. Cofano was properly taken into custody for the purpose
of an emergency mental health evaluation.

As recounted above, Sergeant Budd had ample evidence indicating that Cofano posed a
clear and present danger of harm to others and to himself. A former friend and concerned citizen
expressed his concern regarding Cofano’s mental health. Added to that, Cofano’s text messages,
videos, and social media posts spoke to his desire to die as well as to harm others. Sergeant
Budd learned that Cofano was known to be heavily armed and he was captured in a video
making explosives. Sergeant Budd also learned that Cofano had been approached the previous

month about a video threatening protesters. The statutory standard of reasonable grounds, as
Case 2:20-cr-00154-WSS Document 35 Filed 02/26/21 Page 8 of 10

provided for in section 7302, was satisfied. Of particular note to the Court is that Cofano does
not argue otherwise in his motion.

Instead, Cofano argues that the section 7302 warrant was invalid because it was
procedurally flawed. The Court finds Cofano’s argument unavailing. First, it matters not that
Sergeant Budd, in his quest to quickly obtain the warrant, omitted the dates and times of the
actions taken by Cofano. A section 7302 warrant may be issued upon a showing that the conduct
in the preceding 30 days demonstrates that the person is a danger to themselves or others.
Sergeant Budd clearly outlined actions of Cofano that occurred within 30 days of the date he
sought the warrant - July 9, 2020. He went so far as to specify information that was outside of
the lookback period — in June and February. Second, the Court finds that the section 7302
warrant was signed by an appropriate official. By signing the warrant, Ms. Gentino represented
that she had the authority conferred to do so. The Court is unwilling to accept Cofano’s
unsupported assertion that she had no authority to sign the warrant. The implementing
regulations of the MHPA provide for delegation of authority by the county administrator to issue
mental health warrants, see 55 Pa. Code § 5100.21(d), and Cofano has failed to come forth with
any persuasive evidence that Ms. Gentino had no authority under the MHPA to act as a
signatory.

Lastly, the Government has raised the good faith exception to the warrant requirement.
Even if the Court were to conclude that the section 7302 warrant was defective or that Ms.
Gentino lacked a substantial basis for issuing the section 7302 warrant - which it does not - the
evidence obtained during the apprehension of Cofano and ensuing search of his vehicle is
nevertheless admissible under the good faith exception to the exclusionary rule. The good faith

exception instructs that suppression of evidence “is inappropriate when an officer executes a
Case 2:20-cr-00154-WSS Document 35 Filed 02/26/21 Page 9 of 10

search in objectively reasonable reliance on a warrant's authority.” United States v. Williams, 3
F.3d 69, 74 (3d Cir. 1993). The mere existence of a warrant typically suffices to prove that an
officer conducted a search in good faith and justifies application of the good faith exception.
United States v. Leon, 468 U.S. 897, 922 (1984); Williams, 3 F.3d at 74. However, there are
situations in which an officer's reliance on a warrant would not be reasonable and would trigger
the exception. The Third Circuit Court of Appeals has identified four such situations:

(1) [when] the [ ] [issuing authority] issued the warrant in reliance on a
deliberately or recklessly false affidavit;

(2) [when] the [ ] [issuing authority] abandoned his judicial role and failed to
perform his neutral and detached function;

(3) [when] the warrant was based on an affidavit “so lacking in indicia of
probable cause as to render official belief in its existence entirely
unreasonable”; or

(4) [when] the warrant was so facially deficient that it failed to particularize the
place to be searched or the things to be seized.

United States v. Hodge, 246 F.3d 301, 308 (2001). The good faith exception requires
objectively, not subjectively, reasonable conduct. Leon, 468 U.S. at 919-20 & n. 20.

None of the four situations listed above are implicated by the facts of this case. The
Court has already concluded that sufficient information existed that Cofano was severely
mentally disabled and in need of emergency treatment. Even if the section 7302 warrant was not
sufficiently supported in this regard, the Court cannot conclude that it was so facially lacking that
any responsible executing officer would have realized that it, and that any stop and seizure of
Cofano pursuant to it, was invalid. There is simply no record basis that would have supported or
mandated the officers executing the section 7302 warrant to call into question its legal validity.
The officers engaged in objectively reasonable conduct by conducting a traffic stop of Cofano’s

vehicle, conducting an inventory search of his vehicle, obtaining a search warrant for the vehicle,

and Cofano has not offered any evidence to the contrary.
Case 2:20-cr-00154-WSS Document 35 Filed 02/26/21 Page 10 of 10

Because the officers stopped Cofano pursuant to a section 7302 warrant relying on the
issuing authority’s finding that Cofano was dangerous to himself and others, they had valid
Fourth Amendment justification. Consequently, the Court holds that the evidence cannot be
suppressed as the good faith exception would indeed apply.

IV. CONCLUSION
For the aforementioned reasons of law and fact, the Court will deny Defendant’s Motion

to Dismiss (ECF No. 31). An Order of Court will follow.

BY THE COURT:

2[Uu. Ss HK

WILLIAM S. STICKMAN IV
UNITED STATES DISTRICT JUDGE

  

cE LITO
one

 

February 26, 2021
Date

10
